Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-9 in the reply filed on 5/26/2022 is acknowledged. Applicant however did not elect one of the species identified in the restriction requirement. In the interest of compact prosecution, the species requirement portion of the restriction/election requirement of 4/14/2022 is withdrawn. 

Information Disclosure Statement
The information disclosure statements submitted on 3/22/2019, 7/18/2019, 9/11/2019 and 6/2/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 recite “the motor to deliver torque or power…” which is unclear and renders the claim indefinite. As both torque and power are related and necessary attributes of a functioning motor, it is unclear how one can be delivered without the other. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 9, 21-24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (USPN 9,329,100) in view of CN 202 622 819 (hereinafter D2).
Weber discloses  a rotary series elastic actuator (SEA) comprising: a gear transmission assembly (104); a motor (102) coupled to the gear transmission assembly, the motor to deliver torque or power to the gear transmission; a spring assembly (202) coupled to the gear transmission, the spring assembly including: a first spring (see Fig. 2, element 202 on the left of the figure) including a first set of elastically deformable spirals; a second spring (see Fig. 2, element 202 on the right of the figure) including a second set of elastically deformable spirals, the first spring coupled to the second spring via a spacer (see Fig. 2, element where 104 is indicated where each of 204 are located); and an internal mechanism having a sensor (112) residing between the first spring and the second spring, the internal mechanism configured to detect a deflection ( Column 9, lines 47-48,) of the spring assembly and provide the deflection as a measured torque input value (Column 9, lines 48-49, measures the torque applied to the motor housing, which is considered “a measured torque input value”) to a controller (Column 9, lines 48-49) of the motor; wherein the gear transmission assembly is a Harmonic Drive (Column 5, lines 4-8) that includes a wave generator, a flex spline, and a circular spline; wherein the measured torque input value is based at least in part on a load (Column 9, lines 49-50) on an output link of the SEA; and further comprising: an output link coupled (604) to a joint housing via a rotary joint (see Fig. 6A) and to the spring assembly, such that the spring assembly and the output link rotate together against the rotary joint; a housing frame (110) associated with the gear transmission assembly; and an input link (602) coupled to the housing frame.
Weber does not disclose that the first and second spring are torsional springs that deflect rotationally. 
D2 discloses first and second torsional springs (33,35) that deflect rotationally in response to movement of a robot joint.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the SEA of Weber to have torsional springs rather than linear, in order to provide a more compact robotic actuator. 

Claim(s) 8, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (USPN 9,329,100) in view of CN 202 622 819 (hereinafter D2).
The combination of Weber and D2 disclose the claimed invention except for wherein the spring assembly has a stiffness between approximately 200Nm/rad to approximately 900Nm/rad, wherein the spring assembly has a stiffness of greater than or equal to 200Nm/rad to approximately 900Nm/rad, or wherein the spring assembly has a stiffness of less than or equal to 900Nm/rad.
It is noted that the relationship between the stiffness of the spring and the load capacity of the SEA joint is well known in the art. 
One of ordinary skill in the art would have recognized that the optimum range of the spring stiffness is a matter of design choice known to one skilled in the art.  See In re Aller, 105 USPQ 233.  Such a spring stiffness is utilized for the predictable result of providing a load capacity of the robot joint suitable for a given intended use.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the combination of Weber and D2 to include the spring having a stiffness in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art.

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658